                                   1

                                   2

                                   3

                                   4                                   UNITED STATES DISTRICT COURT

                                   5                                  NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     BOARD OF TRUSTEES OF THE                          Case No. 3:15-cv-02387-JD
                                         NORTHERN CALIFORNIA
                                   8     PLASTERERS HEALTH AND WELFARE
                                         TRUST FUND, et al.,                               ORDER RE MOTION FOR PARTIAL
                                   9                                                       SUMMARY JUDGMENT
                                                        Plaintiffs,
                                  10                                                       Re: Dkt. No. 46
                                                 v.
                                  11
                                         HINDS BROS. COMPANY, INC.,
                                  12
Northern District of California




                                                        Defendant.
 United States District Court




                                  13

                                  14          Plaintiff Board of Trustees of the Northern California Plasterers Health and Welfare Trust

                                  15   Fund, and other related parties (“Trusts”), moved for summary judgement. Dkt. No. 46. Plaintiffs

                                  16   contend they are entitled to liquidated damages for contributions that were paid, but in an untimely

                                  17   manner, by defendant Hinds Bros. Company (“Hinds”) prior to the filing of the original complaint

                                  18   in May 2015. Dkt. No. 49. While their initial motion brief is titled a “motion for summary
                                  19   judgment,” Dkt. No. 46, the Trusts subsequent filing said that they had filed for “partial” summary

                                  20   judgment, Dkt. No. 49. The Court grants the motion.

                                  21                                           BACKGROUND

                                  22          Plaintiffs are union multi-employer benefit plans to whom employers make contributions

                                  23   pursuant to certain -- Local Union No. 66 and Local Union No. 300 -- collective bargaining

                                  24   agreements (“CBAs”). Dkt. No. 44 ¶ 3. Defendant Hinds is engaged in lathing and plastering

                                  25   work in Sonoma County and is a signatory to the CBAs. Id. ¶¶ 6-12. The owner, Scott Hinds,

                                  26   declares he signed the “Plasterers Agreement” in 2000. Dkt. No. 47-1 ¶ 2. Plaintiffs allege that
                                  27   defendant has either failed to make the required contributions or, as relevant here, made untimely

                                  28   payments to the Trusts. Dkt. No. 44 ¶¶ 13-14.
                                   1          This is the second time the Court has been presented with this question. At a case

                                   2   management conference, defendant was advised to file a motion for summary judgment on

                                   3   liquidated damages. Dkt. No. 24. The resulting briefing presented three questions: “whether

                                   4   Hinds must pay: (1) liquidated damages for contributions unpaid as of the time of the complaint’s

                                   5   filing; (2) liquidated damages for late contributions paid by the time of filing; and (3) liquidated

                                   6   damages for late contributions after the time of filing.” Dkt. No. 29 at 1. The Court held

                                   7   “plaintiffs can recover liquidated damages under ERISA for both (1) unpaid contributions as of

                                   8   filing and (3) late contributions after filing.” Id. at 2. The Court concluded that “ERISA does not,

                                   9   however, mandate liquidated damages for (2) late contributions paid by time of filing,” and that

                                  10   “the terms of the trust agreement’s liquidated damages provision control” that question. Id.

                                  11                                         LEGAL STANDARDS

                                  12          Summary judgment is appropriate when no genuine issue exists as to any material fact, and
Northern District of California
 United States District Court




                                  13   the moving party is entitled to judgment as a matter of law. Fed. R. Civ. P. 56(a). A genuine issue

                                  14   exists if the evidence is such that a reasonable jury could find for the nonmoving party. Anderson

                                  15   v. Liberty Lobby, Inc., 477 U.S. 242, 248 (1986). A disputed fact is material if it might affect the

                                  16   outcome of the suit such that a finding of that fact is necessary and relevant to the proceeding. Id.

                                  17          A trust agreement’s liquidated damages provision is enforceable as a matter of law if it

                                  18   meets the test established by our circuit in Idaho Plumbers and Pipefitters Health and Welfare

                                  19   Fund v. United Mechanical Contractors, 875 F.2d 212 (9th Cir. 1989). The test is whether (1) the

                                  20   harm of breach is “very difficult or impossible to estimate” and (2) the damages are “a reasonable

                                  21   forecast of just compensation for the harm caused.” Id. at 217. Idaho Plumbers also voids

                                  22   unreasonable stipulated damages provisions on public policy grounds. Id. at 218.

                                  23                                              DISCUSSION

                                  24          The first step of the Idaho Plumbers test is met since the harm to the trusts is difficult to

                                  25   estimate. This Court has previously recognized that district courts “have consistently found that

                                  26   the first prong is satisfied by untimely contributions to trusts.” Dkt. No. 29 at 2. This is because

                                  27   when “an employer is delinquent in paying contributions into a fringe benefit trust fund, the fund

                                  28   suffers some kinds of harms that are very difficult to gauge.” Bd. of Trs. v. Udovch, 771 F. Supp.
                                                                                         2
                                   1   1044, 1049 (N.D. Cal. 1991). For example, untimely payments require the fund to redistribute

                                   2   resources, including working hours, in order to ensure that payments are collected and that

                                   3   benefits can be paid out.

                                   4            The second step of our circuit’s test requires the liquidated damages provision to be a

                                   5   “reasonable forecast of just compensation for the harm caused.” Idaho Plumbers, 875 F.2d at 217.

                                   6   This portion of the inquiry looks to the “parties’ intentions” and requires that they made “a good

                                   7   faith attempt to set an amount equivalent to the damages they anticipate.” Id.; see also Parkhurst

                                   8   v. Armstrong Steel Erectors, Inc., 901 F.2d 796, 798 (9th Cir. 1990).

                                   9            The liquidated damages provision of the CBA is enforceable because the parties intended it

                                  10   to compensate for the harms they anticipated would be caused by untimely payments. The best

                                  11   evidence of parties’ intentions is the contract itself. The Local Union No. 300 CBA declares that

                                  12   delinquent employers “shall be assessed, by way of liquidated damages, for the additional expense
Northern District of California
 United States District Court




                                  13   resulting from the delinquency, and not as a penalty, ten percent (10%) of the amount due and

                                  14   unpaid or $200.00, whichever is greater.” Dkt. No. 46-3 at ECF p. 16. The Local Union No. 66

                                  15   CBA contains very similar language. Dkt. No. 46-6 at ECF p. 34. These contracts strongly

                                  16   indicate that the parties who drafted the liquidated damages provisions were considering how to

                                  17   compensate the Trusts for the harm that results from late payments.

                                  18            Other courts have found similar contractual language to be dispositive of the second step in

                                  19   Idaho Plumbers. See, e.g., Tr. of Bricklayers Local No. 3 Pension Tr. v. Huddleston, No. 10-cv-

                                  20   1708-JSC, 2013 WL 2181532, at *6 (N.D. Cal. May 20, 2013). Another court upheld the

                                  21   enforceability of the Local Union No. 66 CBA at issue in this case because the textual evidence

                                  22   “supports an inference that the parties made a good faith effort to establish a liquidated damages

                                  23   rate that would be a reasonable forecast of just compensation when entering into the agreement.”

                                  24   Bd. of Trs. of the N. Cal. Plasterers Health and Welfare Tr. Fund v. Davidson Plastering, Inc., No.

                                  25   15-cv-2386-PJH (DMR), 2016 WL 2937462, at *6 (N.D. Cal. Mar. 22, 2016) (internal quotation

                                  26   and citation omitted), report and recommendation adopted, 2016 WL 2913544 (N.D. Cal. May 19,

                                  27   2016).

                                  28
                                                                                          3
                                   1          The liquidated damages in this case, 10% of the contributions owed, or $200, whichever is

                                   2   greater, are not unreasonable by the standards of Idaho Plumbers. Dkt. No. 46-1 at 19. In that

                                   3   case, the circuit panel relied on, and approvingly cited, the Seventh Circuit’s decision in United

                                   4   Order of American Bricklayers and Stone Masons Union No. 21 v. Thorlief Larsen and Son, Inc.,

                                   5   519 F.2d 331, 337 (7th Cir. 1975), which had enforced a 10% liquidated damages provision as

                                   6   reasonable.

                                   7          Defendant does not dispute any of the relevant facts. While Hinds raises the decision in

                                   8   Lemos Concrete Construction, Inc. v. Laborers Health and Welfare Trust Fund for Northern

                                   9   California, No. 97-04229-MHP, as something of a defense, that case is neither controlling

                                  10   authority, nor does it persuasively point to different result. See Dkt. No. 25-2, Ex. C. In Lemos,

                                  11   there was no evidence that the parties had considered the anticipated harms of untimely payments

                                  12   when they formed the contract -- there were only “hindsight studies.” Id. at ECF p. 17. That is
Northern District of California
 United States District Court




                                  13   not the case here where there is dispositive evidence that the parties to the agreements have

                                  14   engaged in a good faith attempt to estimate anticipated damages.

                                  15                                             CONCLUSION

                                  16          Summary judgment on liquidated damages is granted in favor of plaintiffs. They are

                                  17   entitled to liquidated damages for untimely payments, but payments ultimately made, before the

                                  18   filing of the original complaint in May 2015.

                                  19          IT IS SO ORDERED.

                                  20   Dated: September 3, 2019

                                  21

                                  22
                                                                                                    JAMES DONATO
                                  23                                                                United States District Judge
                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                         4
